Title: To John Adams from John Thaxter, 22 September 1783
From: Thaxter, John
To: Adams, John


          My dear Sir,
            L’Orient 22d. Septr. 1783.
          I expected at this date to have been at Sea; but the violent Winds from the West & N. West render it absolutely impossible to leave the Port. The Vessel that is to carry me is completely fitted & ready, & has been so ever since the 19th. instant, she having been prepared in thirty six hours after my Arrival— I am infinitely indebted to the Zeal & Activity of Monsr. Thevenard, who has done every thing for me, & treated me with the utmost Attention & Politeness, as he does every American— No Man is more beloved by our Countrymen than him, & their Attachment appears to be indeed well founded.
          Mr. Le Comte de Breugnon, the President of the Council of War here, did me the honor to invite me to dine with him to day, & I am just returned from thence— A great part of the Council was present—
          I am much concerned at being detained here by bad Winds—but knowing that the Packet Boat cannot have made any great progress since her Departure, I am a little consoled— ’Twas reported this morning, that She had returned to the Isle de Grais—but ’twas a mistake— The Commandant sent an Express Boat off immediately to know the Truth of it, with orders to detain her for me—but it proved to be another Vessel.— All I can do is to hold myself in readiness, as I do, at a Moment’s warning—
          
          I thôt it prudent to write the inclosed Letter, as I came by the Orders of the Ministers for Peace— You will please to shew it to the Gentlemen, if you think it proper.
          With the sincerest Respect & Attachment, / I have the honor to be, / Sir, / your most Hble Servt.
          J Thaxter.
        